[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-13707         ELEVENTH CIRCUIT
                                                        APR 26, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                           CLERK

                    D.C. Docket No. 07-02764-CV-RWS-1

JOHN DOE,

                                                       Plaintiff-Appellant,

                                    versus

OFFICER WOOTEN, in his individual capacity,
WARDEN R. WILEY, in his individual and
official capacities,

                                                       Defendants,

HARLEY G. LAPPIN, in his official capacity as
Director of the Federal Bureau of Prisons,
RICK STOVER, in his official capacity as
Federal Bureau of Prisons Senior Designator and
in his individual capacity,

                                                       Defendants-Appellees.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (April 26, 2010)
Before TJOFLAT, WILSON and COX, Circuit Judges.

PER CURIAM:

      In 2007, “John Doe,” a federal prisoner, filed a complaint against several

Bureau of Prison (BOP) officials. Defendants Wooten, Wiley, and Stover were sued

in their individual capacities. Defendants Wiley, Stover, and Lappin were sued in

their official capacities. Plaintiff alleged that Defendants Wiley, Stover, and Lappin

violated the Plaintiff’s Eighth Amendment right against cruel and unusual punishment

by acting with deliberate indifference in failing to protect Plaintiff from retaliation

after he participated in the investigation of a Bureau of Prisons officer in Atlanta,

Georgia. Plaintiff alleged that Defendant Wooten physically assaulted him in

retaliation for Plaintiff’s participation in the investigation. Plaintiff sought damages

and an injunction “permanently enjoining Defendants from transporting Mr. Doe to

or through any BOP facility in Atlanta” and prohibiting Defendants “from

incarcerating Mr. Doe in a high security BOP facility and requiring the transfer of Mr.

Doe to an appropriate and safe housing placement such as a medium or low security

BOP facility or a state correctional facility.” (R.1-1 at 18.)

      The claims against Defendants Wiley and Wooten were dismissed with

prejudice.1 Those dismissals are not at issue in this appeal. In an order dated March




                                           2
30, 2009, the district court found that it did not have personal jurisdiction over

Defendant Stover with respect to the claim brought against him in his individual

capacity and that Defendants Stover and Lappin were entitled to sovereign immunity

on the claim brought against them in their official capacities. For those reasons, the

district court granted summary judgment to Defendants Stover and Lappin. Plaintiff

appeals those judgments.

       This court reviews a district court’s grant of summary judgment by applying

the same legal standards used by the district court. See, e.g., Hilburn v. Murata Elecs.

N. Am., Inc., 181 F.3d 1220, 1225 (11th Cir. 1999).                    Summary judgment is

appropriate where “‘there is no genuine issue as to any material fact and the moving

party is entitled to a judgment as a matter of law.’” Wooden v. Bd. of Regents of the

Univ. Sys. of Ga., 247 F.3d 1262, 1271 (11th Cir. 2001) (quoting Fed. R. Civ. P.

56(c)).

       We affirm the district court’s grant of summary judgment to Defendant Stover

in his individual capacity. We agree with the district court that Defendant Stover’s

contacts with Georgia do not satisfy the minimum contacts analysis necessary for an

       1
         Initially, the claim against Defendant Wooten was dismissed by stipulation of the parties.
That dismissal did not specify whether it was with or without prejudice. After this court issued a
jurisdictional question, the district court vacated its prior order dismissing the claim against
Defendant Wooten and, on August 20, 2009, entered an order dismissing that claim with prejudice.
Given the August 20, 2009 order, we are satisfied that this court has jurisdiction to consider this
appeal.

                                                3
exercise of personal jurisdiction to comport with due process. Accepting all

uncontroverted allegations as true and granting Plaintiff the benefit of all reasonable

inferences, we find that Defendant Stover did not “purposefully avail [him]self of the

privilege of conducting activities within the forum . . . , thus invoking the benefits and

protections of its laws.” Vermeulen v. Renault, U.S.A., Inc., 985 F.2d 1534, 1546

(11th Cir. 1993) (quoting Hanson v. Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228,

1240 (1958)).

       As to the claim against Defendants Lappin and Stover in their official

capacities, we agree with the parties that a plaintiff may be able to obtain injunctive

relief against a federal officer acting in his official capacity when the officer acts

beyond statutory or constitutional limitations. See Appellee’s Br. at 16-17 (citing

Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682, 69 S. Ct. 1457

(1949)); Saine v. Hosp. Auth., 502 F.2d 1033, 1036-37 (5th Cir. 1974).2 And, we hold

that the Eighth Amendment violations Plaintiff alleges are within the types of actions

by prison officials that may, if proved, warrant injunctive relief. See Farmer v.

Brennan, 511 U.S. 825, 834, 850-51, 114 S. Ct. 1970, 1977, 1986 (1994).




       2
         Fifth Circuit decisions prior to September 30, 1981 are binding precedent in the Eleventh
Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).

                                                4
      We vacate the district court’s summary judgment for Defendants Lappin and

Stover in their official capacities because, having determined that Plaintiff failed to

allege acts that may be enjoined, that court did not perform the balancing analysis

required by our precedent. On remand, the district court should determine “whether

the relief sought would work an intolerable burden on governmental functions,

outweighing any consideration of private harm.” See Saine, 502 F.2d at 1037

(quotation omitted). The burden to be considered is the burden that the record

demonstrates would be imposed by the relief requested by this Plaintiff and the harm

to be considered is that harm that the record demonstrates this Plaintiff would suffer

absent the requested relief.

      We note that Defendants Lappin and Stover argued that Plaintiff did not

exhaust his administrative remedies on the claim against them in their official

capacities. The district court did not analyze this defense, and we do not decide its

merit. On remand, the district court may consider that issue in the first instance.

      AFFIRMED IN PART; VACATED AND REMANDED IN PART.




                                          5